Case 3:19-cv-00075-MPB-RLY Document 46 Filed 12/08/20 Page 1 of 1 PageID #: 1099




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    EVANSVILLE DIVISION

  ANDREW J. FRESON,                                     )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )       No. 3:19-cv-00075-MPB-RLY
                                                        )
  CENTERPOINT ENERGY INC., et al.                       )
                                                        )
                                Defendants.             )

                                              JUDGMENT

         On July 20, 2020, this court granted Defendants' motion to dismiss Plaintiff's complaint.

   (Docket No. 41). Plaintiff was provided until August 3, 2020, to file an amended complaint and

   instructed that if no amended complaint was filed, the court would enter a judgment of

   dismissal with prejudice. (Id.). On August 3, 2020, instead of filing an amended complaint,

   Plaintiff filed a First Motion to Amend/Correct the court's July 20, 2020, Order. On December

   8, 2020, the court denied that motion. Thus, Plaintiff's deadline to amend has expired without

   filing. For the reasons stated in this court's July 20, 2020 Order, final judgment is hereby

   entered in favor of Defendants and against Plaintiff.

         SO ORDERED this 8th day of December, 2020.




 Service will be made electronically on all ECF-registered counsel of record via email generated
 by the court’s ECF system.



                                                   1
